Mr. Justice Walker delivered the opinion of the Court: This was an action of assumpsit, brought .in the Knox circuit court, by the representatives of T. G. Frost, deceased, against Timothy Moshier. The declaration contained but one count, being a common count for work and labor, and for services rendered. To, it was filed the plea of the general issue. A trial was had by the court and a jury, resulting in a verdict in favor of plaintiff, for $1100. A motion for a new trial was overruled, and judgment was rendered for that amount. Defendant appealed to the Appellate Court for the Second District, where the judgment of the circuit court was affirmed, and he appeals to this court and asks a.reversal. The facts have been conclusively found by the lower courts. It was insisted that the retainer for a part of the services was with the firm of Frost & Tunnicliffe, and the survivor should sue in his own name. To this claim it is answered that the firm only extended to Knox county, whilst the services were rendered in the courts of other counties. This is a question of fact, and the jury found for appellees, and the Appellate Court, by affirming the judgment, found the facts the same way. Appellant claimed that the services rendered by Frost, after he moved to Chicago and formed a partnership with Miller, were by that firm, and the latter could alone sue as surviving partner. On the other side, it was contended that Frost was retained before he went to Chicago, and that Miller had no connection with or interest in the management of the litigation,—that appellant only retained Frost, and did not know Miller in the transaction. On this issue the jury heard the evidence, and found for appellees, and the Appellate Court found the'same way by affirming the judgment. That court, in fact, has found all the controverted facts for appellees. There is some complaint made of the instructions given for appellees, on the trial in the circuit court. The fifth and sixth of appellees’ instructions are criticised. They inform the jury that if they believe, from the evidence, that after Frost’s death appellant refused to recognize Miller as having any interest in the claim, and insisted that he employed Frost alone, he was thereby precluded from insisting that he retained the firm. In this we perceive no error. Parties are precluded from contradicting their solemn admissions or statements, deliberately made. The law will not permit a party to make statements that induce the other party to act upon them as true, and then prove his statements were untrue. Here, by his statements, he induced Frost’s representatives to sue in their names, and now he insists that he may contradict his statements, and defeat a recovery. It is urged that the court erred in permitting appellees to read in evidence entries in Frost’s books. We are unable to perceive that there was any error in this. Claycomb had testified he paid Frost his fee in the ease of Moshier v. Claycomb et al., and the entry in Frost’s books, read in evidence, showed that it was paid by Moshier. The entry was proper evidence, as tending to contradict Claycomb’s statement that he had paid the fee to Frost. Perceiving no error in this record, the judgment of the Appellate Court is affirmed. Judgment affirmed.